MCCLELLAN, C. J.
Section 1797 of the Code, which provides that “the execution of any instrument of writing attested by witnesses may be proved by the testimony of the maker thereof without producing or accounting for the absence of the attesting witnesses,” is *349iu derogation of tlie common law and its operation should not be extended beyond its terms. The provision was intended to meet a situation which frequently arises in trials where proof of the execution of writings attested by witnesses becomes necessary. The attesting witnesses are absent while the maker, generally a party to the cause, is present; and the purpose of the enactment was to conserve convenience and avoid delays by rendering the maker competent to testify to the execution of such a paper. We cannot believe that the lawmakers intended to change the common law rule further than this, i. e., to allow the fact of the execution to be proved by the testimony of the maker. Testimony in this connection means the statements of the maker as a witness on the stand, or before a commissioner, not his declarations out of court, nor evidence of them given by another witness on the stand. The language of the statute goes no further than this. There is no ground for holding that the legislature intended more than this. The conditions with which the legislature proposed to deal are met by giving the enactment only such operation as its text requires. There are obvious considerations which, while justifying the relaxation of the common law rule to the extent of admitting the testimony of the make1!’, would not and should not have carried the lawmakers to the length of providing for the admission of evidence of the declarations of the deceased maker in the place of the testimony of the attesting witnesses. We are, therefore, of opinion that. the trial court erred in receiving evidence of declarations of J. C. Locke, deceased, to the effect that he executed the deed to Singley.
The defendant claimed the land by purchase from Locke, made in 1874. Whether this claim of purchase was l>ona fide or not, was a question for the jury. If they found it was made in good faith, the statute as to filing notice of adverse possession (Code, §§ 1541 et seq.) would have no application, and the question whether the defendant had had adverse possession for ten years before suit brought was determinable without reference to the statute. Charge 1 given for the plaintiff made *350the statute applicable absolutely, and took away the right of the jury to find that the defendants held possession under a bona fide claim of purchase, and upon such finding to further determine the length and character of defendants’ possession without regard to the .statute?. The court erred in giving this charge.
We deem it unnecessary to discuss other points reserved on the trial as they will probably not arise again.
Reversed and remanded.